Exhibit 32.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Cover-All Technologies Inc., a Delaware corporation (the “Company”), on Form 10-Q for the quarterly period ended September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John W. Roblin, Chief Executive Officer (principal executive officer) of the Company, certify, pursuant to 18 U.S.C.
